Case 2:19-cv-02185-PSG-AS Document 1-2 Filed 03/22/19 Page 1 of 75 Page ID #:80




                         Exhibit 2
                                                                                            Case 2:18-cv-08209 Document
                                                                                      Case 2:19-cv-02185-PSG-AS         1 1-2
                                                                                                                 Document  FiledFiled
                                                                                                                                 09/21/18   PagePage
                                                                                                                                      03/22/19   1 of 8
                                                                                                                                                      2 ofPage ID #:1ID #:81
                                                                                                                                                           75 Page
                                                                                           


                                                                                        $EUDKDP&ROPDQ6%1                                        
                                                                                         (PDLODFROPDQ#UHHGVPLWKFRP
                                                                                        5DIIL.DVVDELDQ6%1
                                                                                         (PDLOUNDVVDELDQ#UHHGVPLWKFRP
                                                                                        -DVRQ,QJEHU6%1
                                                                                         (PDLOMLQJEHU#UHHGVPLWKFRP
                                                                                        5(('60,7+//3
                                                                                         6RXWK*UDQG$YHQXH
                                                                                        6XLWH
                                                                                         /RV$QJHOHV&$
                                                                                        7HOHSKRQH
                                                                                         )DFVLPLOH
                                                                                        
                                                                                         /H7'XRQJ6%1
                                                                                        (PDLOOGXRQJ#UHHGVPLWKFRP
                                                                                         5(('60,7+//3
                                                                                        6HFRQG6WUHHW
                                                                                         6XLWH
                                                                                       6DQ)UDQFLVFR&$
                   $OLPLWHGOLDELOLW\SDUWQHUVKLSIRUPHGLQWKH6WDWHRI'HODZDUH




                                                                                       
                                                                                         Attorneys for Defendant
                                                                                       Mortgage Electronic Registration Systems, Inc.
5(('60,7+//3




                                                                                      
                                                                                                                 81,7('67$7(6',675,&7&2857
                                                                                      
                                                                                                                &(175$/',675,&72)&$/,)251,$
                                                                                       
                                                                                         52%,1621'$1,(/:52%,1621  &DVH1R
                                                                                       '$5/$-&$%5(5$0,*8(/$    
                                                                                                                          >5HPRYDOIURP6XSHULRU&RXUWRI
                                                                                                       3ODLQWLIIV      &DOLIRUQLD&RXQW\RI/RV$QJHOHV
                                                                                                                          &DVH1R3&@
                                                                                           YV                          
                                                                                                                          127,&(2)5(029$/2)&,9,/
                                                                                       0257*$*((/(&7521,&              $&7,2181'(586&
                                                                                         5(*,675$7,216<67(06,1&DQG  %
                                                                                       '2(6WKURXJK,QFOXVLYH    
                                                                                                                          >'LYHUVLW\RI&LWL]HQVKLS@
                                                                                                       'HIHQGDQWV      
                                                                                                                           >)LOHGFRQFXUUHQWO\ZLWK
                                                                                                                         &LYLO&RYHU6KHHW
                                                                                                                           &HUWLILFDWLRQDQG1RWLFHRI,QWHUHVWHG
                                                                                                                            3DUWLHV
                                                                                                                           0RUWJDJH(OHFWURQLF5HJLVWUDWLRQ
                                                                                                                            6\VWHPV,QF¶V&RUSRUDWH'LVFORVXUH
                                                                                                                              6WDWHPHQW@
                                                                                                                         
                                                                                                                           
                                                                                      
                                                                                      
                                                                                      
                                                                                                                                                                               
                                                                                                                                                                               

                                                                                                                   127,&(2)5(029$/72)('(5$/&2857
                                                                                                                                                       Exhibit 2 - Page 66
                                                                                            Case 2:18-cv-08209 Document
                                                                                      Case 2:19-cv-02185-PSG-AS         1 1-2
                                                                                                                 Document  FiledFiled
                                                                                                                                 09/21/18   PagePage
                                                                                                                                      03/22/19   2 of 8
                                                                                                                                                      3 ofPage ID #:2ID #:82
                                                                                                                                                           75 Page
                                                                                           


                                                                                               727+(&/(5.2)7+(81,7('67$7(6',675,&7&2857)25
                                                                                         7+(&(175$/',675,&72)&$/,)251,$
                                                                                               3/($6(7$.(127,&(WKDW'HIHQGDQW0RUWJDJH(OHFWURQLF5HJLVWUDWLRQ
                                                                                         6\VWHPV,QF³0(56´RU³'HIHQGDQW´KHUHE\UHPRYHVWRWKLV&RXUWWKHVWDWHFRXUW
                                                                                         DFWLRQGHVFULEHGEHORZE\DQGWKURXJKWKHLUDWWRUQH\VDQGKHUHE\JLYHQRWLFHRI
                                                                                         UHPRYDORIWKHDERYHFDSWLRQHGDFWLRQFXUUHQWO\SHQGLQJLQWKH6XSHULRU&RXUWRI/RV
                                                                                         $QJHOHV&RXQW\&DOLIRUQLDWRWKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH&HQWUDO'LVWULFW
                                                                                         RI&DOLIRUQLD$VVHWRXWPRUHIXOOEHORZWKLVFDVHLVDFLYLODFWLRQRYHUZKLFKWKLV
                                                                                         &RXUWKDVMXULVGLFWLRQSXUVXDQWWR86&DQGLVRQHWKDWPD\EHUHPRYHG
                                                                                       WRWKLV&RXUWSXUVXDQWWR86&EEHFDXVHLWLVDFLYLODFWLRQEHWZHHQ
                   $OLPLWHGOLDELOLW\SDUWQHUVKLSIRUPHGLQWKH6WDWHRI'HODZDUH




                                                                                       FLWL]HQVRIGLIIHUHQWVWDWHVDQGWKHDPRXQWLQFRQWURYHUV\H[FHHGV
                                                                                               ,QFRPSOLDQFHZLWK86&D'HIHQGDQWDVVHUWVWKHIROORZLQJ
5(('60,7+//3




                                                                                       JURXQGVIRUUHPRYDO
                                                                                                                            %$&.*5281'
                                                                                      
                                                                                                     3ODLQWLIIV'DQLHO:5RELQVRQ'DUOD-5RELQVRQ³5RELQVRQV´DQG0LJXHO
                                                                                      
                                                                                           $&DEUHUD³&DEUHUD´WRJHWKHU³3ODLQWLIIV´ILOHGD&RPSODLQW³&RPSO´RQRUDERXW
                                                                                      
                                                                                           $XJXVWLQWKH6XSHULRU&RXUWRI&DOLIRUQLD&RXQW\RI/RV$QJHOHVHQWLWOHG
                                                                                      
                                                                                           Robinson, Daniel W.; Robinson, Darla.; Cabrera, Miguel A. Plaintiff(s) vs. Mortgage
                                                                                      
                                                                                           Electronic Registration Systems, Inc.; (not MERSCORP Holdings, Inc. a separate and
                                                                                      
                                                                                           distinct unrelated entity); and Does 1-25 Defendant(s) DW&DVH1R3&WKH³6WDWH
                                                                                      
                                                                                           &RXUW$FWLRQ´$WUXHDQGFRUUHFWFRS\RIWKH&RPSODLQWRQILOHLQWKH6WDWH&RXUW
                                                                                      
                                                                                           $FWLRQLVDWWDFKHGKHUHWRDV([KLELW
                                                                                      
                                                                                                     7KH6WDWH&RXUW$FWLRQDULVHVIURPDGLVSXWHUHJDUGLQJWZRORDQVORDQVRQ
                                                                                      
                                                                                           3ODLQWLIIV¶UHVLGHQFHVVHFXUHGE\'HHGVRI7UXVW7KHSURSHUWLHVDUHORFDWHGDW
                                                                                      
                                                                                           5RPDU 6WUHHW /RV $QJHOHV &DOLIRUQLD  WKH ³5RELQVRQ 3URSHUW\´ DQG 
                                                                                      
                                                                                           &UDEDSSOH 'ULYH 3RPRQD &$  WKH ³&DEUHUD 3URSHUW\´ WKH ³3URSHUWLHV´
                                                                                      
                                                                                           UHVSHFWLYHO\See&RPSO([$([&7KH5RELQVRQ3URSHUW\LVVHFXUHG
                                                                                      
                                                                                                                                                                                     
                                                                                                                                                                                     

                                                                                                                     127,&(2)5(029$/72)('(5$/&2857
                                                                                                                                                           Exhibit 2 - Page 67
                                                                                            Case 2:18-cv-08209 Document
                                                                                      Case 2:19-cv-02185-PSG-AS         1 1-2
                                                                                                                 Document  FiledFiled
                                                                                                                                 09/21/18   PagePage
                                                                                                                                      03/22/19   3 of 8
                                                                                                                                                      4 ofPage ID #:3ID #:83
                                                                                                                                                           75 Page
                                                                                           


                                                                                         E\D'HHGRI7UXVWH[HFXWHGE\'DQLHO:5RELQVRQDQG'DUOD-5RELQVRQKXVEDQGDQG
                                                                                         ZLIHDVMRLQWWHQDQWVZKLFKZDVUHFRUGHGLQWKH/RV$QJHOHV&RXQW\5HFRUGHU¶V2IILFH
                                                                                         RQ)HEUXDU\DWWKH³5RELQVRQ'HHGRI7UXVW´7KH&DEUHUD
                                                                                         3URSHUW\ LV VHFXUHG E\ D 'HHG RI 7UXVW H[HFXWHG E\ 0LJXHO $ &DEUHUD ZKLFK ZDV
                                                                                         UHFRUGHGLQWKH/RV$QJHOHV&RXQW\5HFRUGHU¶V2IILFHRQ-DQXDU\DW
                                                                                         WKH³&DEUHUD'HHGRI7UXVW´0(56LVWKHRULJLQDOEHQHILFLDU\RIERWKWKH
                                                                                         5RELQVRQDQG&DEUHUD'HHGVRI7UXVWDQGUHPDLQVWKHOLHQKROGHURIWKH&DEUHUD'HHGRI
                                                                                         7UXVW8SRQLQIRUPDWLRQDQGEHOLHIWKHQRWHVHFXULQJWKH5RELQVRQ'HHGRI7UXVWKDV
                                                                                         EHHQSDLGRIIDQGWKH5RELQVRQ'HHGRI7UXVWKDVEHHQRUZLOOEHUHFRQYH\HG
                                                                                                    $VPRUHIXOO\VHWIRUWKEHORZWKLVFDVHLVSURSHUO\UHPRYHGWRWKLV&RXUW
                   $OLPLWHGOLDELOLW\SDUWQHUVKLSIRUPHGLQWKH6WDWHRI'HODZDUH




                                                                                       SXUVXDQWWR86&EHFDXVHWKHUHLVIHGHUDOMXULVGLFWLRQRQGLYHUVLW\JURXQGVDV
                                                                                       DQDFWLRQEHWZHHQFLWL]HQVRIGLIIHUHQWVWDWHVLQZKLFKWKHDPRXQWLQFRQWURYHUV\H[FHHGV
5(('60,7+//3




                                                                                       'HIHQGDQWKDVVDWLVILHGWKHSURFHGXUDOUHTXLUHPHQWVIRUUHPRYDOVHWIRUWKLQ
                                                                                       86&    ,Q ILOLQJ WKLV 1RWLFH RI 5HPRYDO 'HIHQGDQWV UHVHUYH DOO GHIHQVHV
                                                                                       LQFOXGLQJEXWQRWOLPLWHGWRODFNRISHUVRQDOMXULVGLFWLRQLQVXIILFLHQWSURFHVVLQVXIILFLHQW
                                                                                       VHUYLFHRISURFHVVDQGIDLOXUHWRMRLQDQGRUPLVMRLQGHURISDUWLHV
                                                                                       ,     5(029$/,63523(5%$6('21',9(56,7<2)&,7,=(16+,3
                                                                                                    7KH6WDWH&RXUW$FWLRQPD\EHUHPRYHGWRWKH8QLWHG6WDWHV'LVWULFW&RXUW
                                                                                       LQDFFRUGDQFHZLWK86&EVLQFHWKLV'LVWULFW&RXUWKDVRULJLQDOMXULVGLFWLRQ
                                                                                       RYHUWKH6WDWH&RXUW$FWLRQRQWKHEDVLVRIGLYHUVLW\RIFLWL]HQVKLSSXUVXDQWWR86&
                                                                                       6SHFLILFDOO\WKH6WDWH&RXUW$FWLRQLVDFLYLODFWLRQEHWZHHQFLWL]HQVRIGLIIHUHQW
                                                                                       VWDWHVDQGWKHDPRXQWLQFRQWURYHUV\H[FHHGVWKHVXPRI
                                                                                                    $7KHUHLV&RPSOHWH'LYHUVLW\RI&LWL]HQVKLS
                                                                                                    ,QRUGHUWRTXDOLI\IRUGLYHUVLW\RIFLWL]HQVKLSMXULVGLFWLRQDOORIWKHQDPHG
                                                                                       SODLQWLIIV¶ FLWL]HQVKLSV PXVW EH FRPSOHWHO\ GLYHUVH IURP DOO WKH QDPHG GHIHQGDQWV¶
                                                                                       FLWL]HQVKLSVH[FOXGLQJQRPLQDOIUDXGXOHQWDQGRUVKDPGHIHQGDQWVSee Grupo Dataflux
                                                                                       v. Atlas Global Group, LP, 86
                                                                                      
                                                                                                                                                                                    
                                                                                                                      127,&(2)5(029$/72)('(5$/&2857
                                                                                                                                                             Exhibit 2 - Page 68
                                                                                            Case 2:18-cv-08209 Document
                                                                                      Case 2:19-cv-02185-PSG-AS         1 1-2
                                                                                                                 Document  FiledFiled
                                                                                                                                 09/21/18   PagePage
                                                                                                                                      03/22/19   4 of 8
                                                                                                                                                      5 ofPage ID #:4ID #:84
                                                                                                                                                           75 Page
                                                                                            


                                                                                                             3ODLQWLIIV¶&LWL]HQVKLS
                                                                                                     3ODLQWLIIVDOOHJHWKDWWKH\UHVLGHDWWKH3URSHUWLHVORFDWHGLQ/RV$QJHOHV
                                                                                         &DOLIRUQLDDQGWKHUHE\DUHFLWL]HQVRIWKH6WDWHRI&DOLIRUQLDSee&RPSO6LQFH
                                                                                         3ODLQWLIIV¶&RPSODLQWZKLFKLVDSDUWRIWKHVWDWHFRXUWUHFRUGDOOHJHVWKDW3ODLQWLIIV¶
                                                                                         UHVLGHQFHV DUH LQ &DOLIRUQLD DQG 3ODLQWLIIV KDYH ILOHG VXLW ZLWK UHVSHFW WR WKH ULJKWV
                                                                                         DVVRFLDWHG ZLWK IRUHFORVXUH RI UHDO SURSHUW\ RZQHG DQG UHVLGHG E\ 3ODLQWLIIV LQ /RV
                                                                                         $QJHOHV&RXQW\&DOLIRUQLD3ODLQWLIIVZRXOGEHGHHPHGWREHGRPLFLOHGLQ&DOLIRUQLD
                                                                                         DQGWKHUHIRUHDUHFLWL]HQVRI&DOLIRUQLDIRUGLYHUVLW\SXUSRVHVSee Lew v. Moss)G
                                                                                         WK&LUDSHUVRQLVGRPLFLOHGLQDORFDWLRQZKHUHKHRUVKHKDV
                                                                                       HVWDEOLVKHGDIL[HGKDELWDWLRQRUDERGHLQDSDUWLFXODUSODFHDQGLQWHQGVWRUHPDLQWKHUH
                   $OLPLWHGOLDELOLW\SDUWQHUVKLSIRUPHGLQWKH6WDWHRI'HODZDUH




                                                                                       SHUPDQHQWO\ RU LQGHILQLWHO\ VXFK DV WKH ORFDWLRQ RI ³UHDO  SURSHUW\´  7KHUHIRUH
                                                                                       3ODLQWLIIVDUHFLWL]HQVRI&DOLIRUQLDIRUSXUSRVHVRIGLYHUVLW\MXULVGLFWLRQ
5(('60,7+//3




                                                                                                            0(56¶V&LWL]HQVKLS
                                                                                                    'HIHQGDQW0RUWJDJH(OHFWURQLF5HJLVWUDWLRQ6\VWHPV,QF³0(56´LVD
                                                                                       FRUSRUDWLRQ RUJDQL]HG DQG H[LVWLQJ XQGHU WKH ODZV RI WKH VWDWH RI 'HODZDUH ZLWK LWV
                                                                                       SULQFLSDO SODFH RI EXVLQHVV LQ 5HVWRQ 9LUJLQLD  7KHUHIRUH 0RUWJDJH (OHFWURQLF
                                                                                       5HJLVWUDWLRQ6\VWHPV,QFLVDFLWL]HQRI9LUJLQLDDQG'HODZDUH
                                                                                                            'HIHQGDQW'2(6WKURXJK¶V&LWL]HQVKLS
                                                                                                    8SRQLQIRUPDWLRQDQGEHOLHI'RHVKDYHQRWEHHQQDPHGRUVHUYHG
                                                                                       DQGWKXVWKHLUFRQVHQWLVQRWUHTXLUHGSee86&E³,QGHWHUPLQLQJ
                                                                                       ZKHWKHUDFLYLODFWLRQLVUHPRYDEOHRQWKHEDVLVRIWKHMXULVGLFWLRQXQGHUVHFWLRQ
                                                                                       DRIWKLVWLWOHWKHFLWL]HQVKLSRIGHIHQGDQWVVXHGXQGHUILFWLWLRXVQDPHVVKDOOEH
                                                                                       GLVUHJDUGHG´
                                                                                                    %HFDXVHQR'HIHQGDQWKDVWKHVDPHFLWL]HQVKLSDV3ODLQWLIIVFRPSOHWH
                                                                                       GLYHUVLW\RIFLWL]HQVKLSH[LVWV
                                                                                                     %7KH$PRXQWLQ&RQWURYHUV\5HTXLUHPHQWLV6DWLVILHG
                                                                                                   7KHWKUHVKROGDPRXQWDVVRFLDWHGZLWKGLYHUVLW\MXULVGLFWLRQLV
                                                                                       86&  D  *HQHUDOO\ ³>W@KH DPRXQW LQ FRQWURYHUV\ LV GHWHUPLQHG IURP WKH
                                                                                                                                                                                          
                                                                                                                       127,&(2)5(029$/72)('(5$/&2857
                                                                                                                                                                 Exhibit 2 - Page 69
                                                                                            Case 2:18-cv-08209 Document
                                                                                      Case 2:19-cv-02185-PSG-AS         1 1-2
                                                                                                                 Document  FiledFiled
                                                                                                                                 09/21/18   PagePage
                                                                                                                                      03/22/19   5 of 8
                                                                                                                                                      6 ofPage ID #:5ID #:85
                                                                                                                                                           75 Page
                                                                                           


                                                                                         DOOHJDWLRQVRUSUD\HURIWKHFRPSODLQW.” 6FKZDU]HU7DVKLPD	:DJVWDMIH)HG&LY
                                                                                         3URF%HIRUH7ULDOFLWLQJSt. Paul Mercury Indem. Co., v. Red Cab Co.
                                                                                         86ZKLFKKHOGWKDWDQLQDELOLW\WRUHFRYHUDQDPRXQWDGHTXDWHWR
                                                                                         JLYHWKHFRXUWMXULVGLFWLRQGRHVQRWRXVWWKHFRXUWRIMXULVGLFWLRQ5HPRYDOLVSURSHULI
                                                                                         IURPWKHDOOHJDWLRQVLQWKH&RPSODLQWDQGWKH1RWLFH5HPRYDOLWLVPRUHOLNHO\WKDQQRW
                                                                                         WKDWWKHFODLPVH[FHHGSanchez v. Monument Life Ins. Co)G
                                                                                         WK&LU,QGHWHUPLQLQJZKHWKHUWKHMXULVGLFWLRQDOPLQLPXPLVPHWFRXUWV
                                                                                         FRQVLGHU DOO UHFRYHUDEOH GDPDJHV LQFOXGLQJ HPRWLRQDO GLVWUHVV GDPDJHV SXQLWLYH
                                                                                         GDPDJHV VWDWXWRU\ SHQDOWLHV DQG DWWRUQH\V¶ IHHV  Hunt v. Washington State Apple
                                                                                       Advertising Comm’n86Galt G/S v. JSS Scandinavia)G
                   $OLPLWHGOLDELOLW\SDUWQHUVKLSIRUPHGLQWKH6WDWHRI'HODZDUH




                                                                                       WK&LU7KH6WDWH&RXUW$FWLRQLVRQHLQZKLFKWKHDOOHJHGDPRXQWLQ
                                                                                       FRQWURYHUV\SODLQO\H[FHHGVWKHVXPRUYDOXHRIH[FOXVLYHRILQWHUHVWDQGFRVWV
5(('60,7+//3




                                                                                                    7KLVGLVSXWHLVFKLHIO\UHODWHGWR&DEUHUD'HHGRI7UXVWZKLFKVHFXUHGD
                                                                                       SURPLVVRU\ QRWH LQ WKH RULJLQDO DPRXQW WKH ³&DEUHUD 1RWH´ RI  ORDQ WKDW
                                                                                       &DEUHUDREWDLQHGLQ8SRQLQIRUPDWLRQDQGEHOLHIWKHXQSDLGSULQFLSDOEDODQFHRQ
                                                                                       WKH&DEUHUD1RWHLVFXUUHQWO\LQH[FHVVRI7KLVGLVSXWHLVDOVRUHODWHGWRWKH
                                                                                       5RELQVRQ'HHGRI7UXVWZKLFKVHFXUHGDSURPLVVRU\QRWHLQWKHRULJLQDODPRXQWRI
                                                                                        WKH ³5RELQVRQ 1RWH´  7KH 5RELQVRQ 1RWH KDV EHHQ SDLG LQ IXOO DQG WKH
                                                                                       5RELQVRQ'HHGRI7UXVWZLOOEHRUKDVEHHQUHFRYH\HG7KXV0(56FDQRQO\SUHVXPH
                                                                                       WKH5RELQVRQ¶VLQWHQWLRQLQEULQJLQJWKLVODZVXLWLVWRUHWURDFWLYHO\WXUQWKHLUGHHGRIWUXVW
                                                                                       XQHQIRUFHDEOH  &RQVHTXHQWO\ WKH YDOXH RI WKHLU HQWLUH SURSHUW\ LV LQ FRQWURYHUV\
                                                                                       )XUWKHUWKH5RELQVRQVKDYHEHHQIUDXGXOHQWO\MRLQHGWRWKLVFDVHVLQFHWKH5RELQVRQ
                                                                                       3URSHUW\LVQRORQJHUHQFXPEHUHGE\WKH5RELQVRQ'HHGRI7UXVW6LQFHWKHUHLVQR
                                                                                       SRVVLELOLW\WKDWWKH5RELQVRQVFRXOGUHFRYHUEDVHGRQWKHSDLGRII5RELQVRQ1RWHWKH\
                                                                                       DUHQRWSURSHUSDUWLHVWRWKLVODZVXLW0RUHRYHUWKH5RELQVRQVKDYHEHHQQDPHGDV
                                                                                       3ODLQWLIIVWRWKLVDFWLRQLQYLRODWLRQRI)HGHUDO5XOHRI&LYLO3URFHGXUHDDVWKH\GR
                                                                                       QRWKDYHFODLPVDULVLQJIURPWKHVDPHWUDQVDFWLRQRURFFXUUHQFHDVWKH&DEUHUD
                                                                                              7KH&DEUHUD3URSHUW\LVFXUUHQWO\DVVHVVHGDW7KH5RELQVRQ3URSHUW\
                                                                                                                                                                                      
                                                                                                                      127,&(2)5(029$/72)('(5$/&2857
                                                                                                                                                              Exhibit 2 - Page 70
                                                                                            Case 2:18-cv-08209 Document
                                                                                      Case 2:19-cv-02185-PSG-AS         1 1-2
                                                                                                                 Document  FiledFiled
                                                                                                                                 09/21/18   PagePage
                                                                                                                                      03/22/19   6 of 8
                                                                                                                                                      7 ofPage ID #:6ID #:86
                                                                                                                                                           75 Page
                                                                                            


                                                                                         LV FXUUHQWO\ DVVHVVHG DW  ERWK RI ZKLFK DUH ZHOO DERYH WKH PLQLPXP
                                                                                         MXULVGLFWLRQDODPRXQW
                                                                                                   :KLOH 3ODLQWLIIV¶ &RPSODLQW LV YDJXH FRQFHUQLQJ WKH DPRXQW LQ GLVSXWH
                                                                                         HVSHFLDOO\DVWKH\SDFNDJHWKHLUFODLPVDVVHHNLQJGHFODUDWRU\UHOLHIWKHLUDOOHJDWLRQV
                                                                                         PDNHFOHDUWKDWWKH\VHHNLQH[FHVVRIWKHMXULVGLFWLRQDODPRXQWIRUGLYHUVLW\3ODLQWLIIV
                                                                                         DOOHJHLQWHUDOLDWZRUHTXHVWVIRUGHFODUDWRU\MXGJPHQWDMXGLFLDOGHWHUPLQDWLRQWKDW
                                                                                         0(56 LV QRW D EHQHILFLDU\ XQGHU WKH &DEUHUD RU WKH 5RELQVRQ 'HHG RI 7UXVW DQG
                                                                                         WKHUHIRUHGRHVQRWKROGDQ\ULJKWVWLWOHRULQWHUHVWWRWKH&DEUHUDRU5RELQVRQ3URSHUWLHV
                                                                                         DMXGLFLDOGHWHUPLQDWLRQWKDW0(56LVQRWD1RPLQHHRU$JHQWXQGHUWKH&DEUHUDRU
                                                                                       5RELQVRQ'HHGVRI7UXVWSee&RPSO$OORI3ODLQWLIIV¶FODLPVFRQWHVWDQG
                   $OLPLWHGOLDELOLW\SDUWQHUVKLSIRUPHGLQWKH6WDWHRI'HODZDUH




                                                                                       XOWLPDWHO\DLPWRYRLGWKH&DEUHUD'HHGRI7UXVWZKLFKVHFXUHVWKH&DEUHUD
                                                                                       1RWHZKLFKRQLQIRUPDWLRQDQGEHOLHI&DEUHUDFXUUHQWO\RZHVLQH[FHVVRI
5(('60,7+//3




                                                                                       7KH DPRXQWRIWKHUHOLHIVRXJKWWKHUHIRUH H[FHHGV  0RUHRYHU3ODLQWLIIVE\
                                                                                       VHHNLQJWKHGHFODUDWRU\UHOLHIVWDWHGKHUHLQDUHDWWDFNLQJ0(56¶VDELOLW\WRDVVLJQERWK
                                                                                       WKH&DEUHUDDQGWKH5RELQVRQ'HHGVRI7UXVWDVWKHRULJLQDOEHQHILFLDU\DQGLWVULJKWWR
                                                                                       DVVLJQ WKH SRZHU RI VDOH ZKLFK 3ODLQWLIIV JUDQWHG WR 0(56 LQ ERWK WKH &DEUHUD DQG
                                                                                       5RELQVRQ'HHGVRI7UXVW³,QDFWLRQVVHHNLQJGHFODUDWRU\RULQMXQFWLYHUHOLHILWLVZHOO
                                                                                       HVWDEOLVKHGWKDWWKHDPRXQWLQFRQWURYHUV\LVPHDVXUHGE\WKHYDOXHRIWKHREMHFWRIWKH
                                                                                       OLWLJDWLRQ´Hunt v. Wash. State Apple Adver. Comm'n,86+HUH
                                                                                       3ODLQWLIIV VHHN WR LQYDOLGDWH 0(56¶V LQWHUHVWV LQ WKHLU UHVSHFWLYH 'HHGV RI 7UXVW
                                                                                       HVSHFLDOO\0(56¶VSRZHURIVDOHRYHUWKHLUUHVSHFWLYH3URSHUWLHV\³>D@VVXFKSXUVXDQW
                                                                                       WRHuntWKHDPRXQWLQFRQWURYHUV\VKRXOGEHPHDVXUHGE\WKLVSRZHUDQGZLOOWKHUHIRUH
                                                                                       EHHTXLYDOHQWWRDWOHDVW>SOXV@Zepeda v. U.S. Bank, N.A.
                                                                                       1R6$&9'2&:/DW&'&DO6HSWSee also
                                                                                       Yhudai v. Mortg. Elec. Registration Sys., Inc.,1R&9000-35;:/
                                                                                       DW&'&DO2FWKROGLQJ³WKHYDOXHRIWKHPRUWJDJHORDQLVDQ
                                                                                       DSSURSULDWHPHDVXUHRIWKHOLWLJDWLRQ´
                                                                                                  )XUWKHUZKLOHQRWSOHGDVDVHSDUDWHFDXVHRIDFWLRQ3ODLQWLIIVDOVRVHHN
                                                                                                                                                                                    
                                                                                                                      127,&(2)5(029$/72)('(5$/&2857
                                                                                                                                                             Exhibit 2 - Page 71
                                                                                            Case 2:18-cv-08209 Document
                                                                                      Case 2:19-cv-02185-PSG-AS         1 1-2
                                                                                                                 Document  FiledFiled
                                                                                                                                 09/21/18   PagePage
                                                                                                                                      03/22/19   7 of 8 ofPage ID #:7ID #:87
                                                                                                                                                           75 Page
                                                                                            


                                                                                         FRVWVDQGDWWRUQH\V¶IHHVIRUWKLVDFWLRQSee&RPSODW3UD\HU
                                                                                         ,,    '()(1'$176+$9(6$7,6),('7+(352&('85$/
                                                                                                 5(48,5(0(176)255(029$/
                                                                                                       $5HPRYDOWR7KLV&RXUWLV3URSHU
                                                                                                     7KH6XSHULRU&RXUWRI&DOLIRUQLDIRUWKH&RXQW\RI/RV$QJHOHVLV
                                                                                         ORFDWHGZLWKLQWKH&HQWUDO'LVWULFWRI&DOLIRUQLD7KXVWKH&HQWUDO'LVWULFWRI
                                                                                         &DOLIRUQLDLVWKHSURSHUYHQXHIRUWKLVUHPRYDOEHFDXVHLWLVWKH³GLVWULFWDQGGLYLVLRQ
                                                                                         HPEUDFLQJWKHSODFHZKHUHVXFKDFWLRQLVSHQGLQJ´86&Esee also
                                                                                         86&F
                                                                                                %3URFHGXUDO5HTXLUHPHQWV
                   $OLPLWHGOLDELOLW\SDUWQHUVKLSIRUPHGLQWKH6WDWHRI'HODZDUH




                                                                                                            5HPRYDOLV7LPHO\
                                                                                                    7KLV 1RWLFH LV WLPHO\ LQ WKDW LW LV EHLQJ ILOHG ZLWKLQ WKLUW\  GD\V RI
5(('60,7+//3




                                                                                       'HIHQGDQWV¶UHFHLSWRI3ODLQWLII¶VLQLWLDOSOHDGLQJRQ$XJXVWZKLFKZDVWKHILUVWWLPH
                                                                                       WKDW'HIHQGDQWVDVFHUWDLQHGWKDWWKH6WDWH&RXUW$FWLRQZDVUHPRYDEOHXQGHUIHGHUDOODZSee
                                                                                       86&E
                                                                                                    0(56ZDVVHUYHGRQ$XJXVWWKXVWKLVDFWLRQKDVEHHQUHPRYHGZLWKLQ
                                                                                       WKLUW\GD\VRIVHUYLFH
                                                                                                            $SSURSULDWH1RWLFH+DV%HHQ3URYLGHG
                                                                                                    'HIHQGDQWVZLOOSURPSWO\VHUYH3ODLQWLIIVDQGILOHZLWKWKLV&RXUWLWV1RWLFH
                                                                                       RI5HPRYDOWR$OO$GYHUVH3DUWLHVLQIRUPLQJ3ODLQWLIIVWKDWWKLVPDWWHUKDVEHHQUHPRYHG
                                                                                       WRIHGHUDOFRXUWSee86&DG'HIHQGDQWVZLOODOVRSURPSWO\ILOHZLWK
                                                                                       WKH &OHUN RI WKH 6XSHULRU &RXUW RI &DOLIRUQLD &RXQW\ RI /RV $QJHOHV &KDWVZRUWK
                                                                                       &RXUWKRXVH DQG VHUYH RQ 3ODLQWLIIV D 1RWLFH WR &OHUN RI 5HPRYDO WR )HGHUDO &RXUW
                                                                                       SXUVXDQWWR86&G
                                                                                                            %RQGDQG9HULILFDWLRQ
                                                                                                    3XUVXDQWWR6HFWLRQRIWKH-XGLFLDO,PSURYHPHQWVDQG$FFHVVWR-XVWLFH
                                                                                       $FWRIQRERQGLVUHTXLUHGLQFRQQHFWLRQZLWKWKLV1RWLFHRI5HPRYDO3XUVXDQWWR
                                                                                       6HFWLRQRIWKH$FWWKLV1RWLFHQHHGQRWEHYHULILHG
                                                                                                                                                                                              
                                                                                                                        127,&(2)5(029$/72)('(5$/&2857
                                                                                                                                                                    Exhibit 2 - Page 72
                                                                                            Case 2:18-cv-08209 Document
                                                                                      Case 2:19-cv-02185-PSG-AS         1 1-2
                                                                                                                 Document  FiledFiled
                                                                                                                                 09/21/18   PagePage
                                                                                                                                      03/22/19   8 of 8
                                                                                                                                                      9 ofPage ID #:8ID #:88
                                                                                                                                                           75 Page
                                                                                            


                                                                                                            6LJQDWXUH
                                                                                                    7KLV1RWLFHRI5HPRYDOLVVLJQHGSXUVXDQWWR)HG5&LY36HH
                                                                                         86&D
                                                                                                        )UDXGXOHQW-RLQGHU
                                                                                                    $VVHWIRUWKDERYHWKH5RELQVRQ1RWHKDVEHHQSDLGRIIDQGWKH5RELQVRQ
                                                                                         'HHG RI 7UXVW KDV EHHQ RU ZLOO EH UHFRQYH\HG  $V D UHVXOW WKH 5RELQVRQV FDQQRW
                                                                                         SRVVLEO\UHFRYHUIURP0(56DQGDUHQRWSURSHUSDUWLHVWRWKLVODZVXLW7KXVWKLV&RXUW
                                                                                         QHHGQRWFRQVLGHUZKHWKHUWKH5RELQVRQVPD\DVVHUWFODLPVDJDLQVW0(56WKDWPHHWWKH
                                                                                         MXULVGLFWLRQDODPRXQW
                                                                                                   $FFRUGLQJO\ DOO MXULVGLFWLRQDO UHTXLUHPHQWV IRU GLYHUVLW\ UHPRYDO DUH
                   $OLPLWHGOLDELOLW\SDUWQHUVKLSIRUPHGLQWKH6WDWHRI'HODZDUH




                                                                                       VDWLVILHG
                                                                                                :+(5()25( 'HIHQGDQW UHVSHFWIXOO\ UHTXHVWV WKLV FDVH EH UHPRYHG IURP WKH
5(('60,7+//3




                                                                                       6XSHULRU&RXUWRIIWKH6WDWHRI&DOLIRUQLDIRUWKH&RXQW\RI/RV$QJHOHVWRWKH8QLWHG
                                                                                       6WDWHV'LVWULFW&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLDSXUVXDQWWR86&
                                                                                       DQGE
                                                                                       
                                                                                       '$7('6HSWHPEHU                       5(('60,7+//3
                                                                                       
                                                                                                                                        %\: /s/Jason Ingber
                                                                                                                                            $EUDKDP&ROPDQ6%1
                                                                                                                                          5DIIL.DVVDELDQ6%1
                                                                                                                                          /H7'XRQJ6%1
                                                                                                                                            -DVRQ,QJEHU6%1
                                                                                                                                          Attorneys for Defendant Mortgage
                                                                                                                                          Electronic Registration Systems, Inc.

                                                                                      
                                                                                      
                                                                                      
                                                                                      
                                                                                      
                                                                                                                                                                                       
                                                                                                                      127,&(2)5(029$/72)('(5$/&2857
                                                                                                                                                               Exhibit 2 - Page 73
Case Case  2:18-cv-08209 Document
     2:19-cv-02185-PSG-AS         1-1 1-2
                           Document     Filed 09/21/18
                                            Filed        Page
                                                  03/22/19    1 of10
                                                            Page   66of Page ID #:9
                                                                        75 Page   ID #:89



                                            

  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  


                            (;+,%,7
                                                                                          

                                                                   Exhibit 2 - Page 74
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   2 of 11
                                                         Page   66 ofPage ID #:10
                                                                      75 Page  ID #:90




                                                                 Exhibit 2 - Page 75
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   3 of 12
                                                         Page   66 ofPage ID #:11
                                                                      75 Page  ID #:91




                                                                 Exhibit 2 - Page 76
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   4 of 13
                                                         Page   66 ofPage ID #:12
                                                                      75 Page  ID #:92




                                                                 Exhibit 2 - Page 77
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   5 of 14
                                                         Page   66 ofPage ID #:13
                                                                      75 Page  ID #:93




                                                                 Exhibit 2 - Page 78
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   6 of 15
                                                         Page   66 ofPage ID #:14
                                                                      75 Page  ID #:94




                                                                 Exhibit 2 - Page 79
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   7 of 16
                                                         Page   66 ofPage ID #:15
                                                                      75 Page  ID #:95




                                                                 Exhibit 2 - Page 80
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   8 of 17
                                                         Page   66 ofPage ID #:16
                                                                      75 Page  ID #:96




                                                                 Exhibit 2 - Page 81
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   9 of 18
                                                         Page   66 ofPage ID #:17
                                                                      75 Page  ID #:97




                                                                 Exhibit 2 - Page 82
CaseCase 2:18-cv-08209 Document
     2:19-cv-02185-PSG-AS       1-1 1-2
                           Document FiledFiled
                                          09/21/18   PagePage
                                               03/22/19   10 of19
                                                                66of Page ID #:18
                                                                     75 Page   ID #:98




                                                                 Exhibit 2 - Page 83
CaseCase 2:18-cv-08209 Document
     2:19-cv-02185-PSG-AS       1-1 1-2
                           Document FiledFiled
                                          09/21/18   PagePage
                                               03/22/19   11 of20
                                                                66of Page ID #:19
                                                                     75 Page   ID #:99




                                                                 Exhibit 2 - Page 84
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   12 of2166of 75
                                                         Page          Page ID #:20
                                                                          Page  ID #:100




                                                                  Exhibit 2 - Page 85
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   13 of2266of 75
                                                         Page          Page ID #:21
                                                                          Page  ID #:101




                                                                  Exhibit 2 - Page 86
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   14 of2366of 75
                                                         Page          Page ID #:22
                                                                          Page  ID #:102




                                                                  Exhibit 2 - Page 87
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   15 of2466of 75
                                                         Page          Page ID #:23
                                                                          Page  ID #:103




                                                                  Exhibit 2 - Page 88
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   16 of2566of 75
                                                         Page          Page ID #:24
                                                                          Page  ID #:104




                                                                  Exhibit 2 - Page 89
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   17 of2666of 75
                                                         Page          Page ID #:25
                                                                          Page  ID #:105




                                                                  Exhibit 2 - Page 90
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   18 of2766of 75
                                                         Page          Page ID #:26
                                                                          Page  ID #:106




                                                                  Exhibit 2 - Page 91
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   19 of2866of 75
                                                         Page          Page ID #:27
                                                                          Page  ID #:107




                                                                  Exhibit 2 - Page 92
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   20 of2966of 75
                                                         Page          Page ID #:28
                                                                          Page  ID #:108




                                                                  Exhibit 2 - Page 93
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   21 of3066of 75
                                                         Page          Page ID #:29
                                                                          Page  ID #:109




                                                                  Exhibit 2 - Page 94
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   22 of3166of 75
                                                         Page          Page ID #:30
                                                                          Page  ID #:110




                                                                  Exhibit 2 - Page 95
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   23 of3266of 75
                                                         Page          Page ID #:31
                                                                          Page  ID #:111




                                                                  Exhibit 2 - Page 96
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   24 of3366of 75
                                                         Page          Page ID #:32
                                                                          Page  ID #:112




                                                                  Exhibit 2 - Page 97
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   25 of3466of 75
                                                         Page          Page ID #:33
                                                                          Page  ID #:113




                                                                  Exhibit 2 - Page 98
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   26 of3566of 75
                                                         Page          Page ID #:34
                                                                          Page  ID #:114




                                                                  Exhibit 2 - Page 99
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   27 of3666of 75
                                                         Page          Page ID #:35
                                                                          Page  ID #:115




                                                                 Exhibit 2 - Page 100
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   28 of3766of 75
                                                         Page          Page ID #:36
                                                                          Page  ID #:116




                                                                 Exhibit 2 - Page 101
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   29 of3866of 75
                                                         Page          Page ID #:37
                                                                          Page  ID #:117




                                                                 Exhibit 2 - Page 102
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   30 of3966of 75
                                                         Page          Page ID #:38
                                                                          Page  ID #:118




                                                                 Exhibit 2 - Page 103
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   31 of4066of 75
                                                         Page          Page ID #:39
                                                                          Page  ID #:119




                                                                 Exhibit 2 - Page 104
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   32 of4166of 75
                                                         Page          Page ID #:40
                                                                          Page  ID #:120




                                                                 Exhibit 2 - Page 105
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   33 of4266of 75
                                                         Page          Page ID #:41
                                                                          Page  ID #:121




                                                                 Exhibit 2 - Page 106
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   34 of4366of 75
                                                         Page          Page ID #:42
                                                                          Page  ID #:122




                                                                 Exhibit 2 - Page 107
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   35 of4466of 75
                                                         Page          Page ID #:43
                                                                          Page  ID #:123




                                                                 Exhibit 2 - Page 108
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   36 of4566of 75
                                                         Page          Page ID #:44
                                                                          Page  ID #:124




                                                                 Exhibit 2 - Page 109
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   37 of4666of 75
                                                         Page          Page ID #:45
                                                                          Page  ID #:125




                                                                 Exhibit 2 - Page 110
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   38 of4766of 75
                                                         Page          Page ID #:46
                                                                          Page  ID #:126




                                                                 Exhibit 2 - Page 111
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   39 of4866of 75
                                                         Page          Page ID #:47
                                                                          Page  ID #:127




                                                                 Exhibit 2 - Page 112
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   40 of4966of 75
                                                         Page          Page ID #:48
                                                                          Page  ID #:128




                                                                 Exhibit 2 - Page 113
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   41 of5066of 75
                                                         Page          Page ID #:49
                                                                          Page  ID #:129




                                                                 Exhibit 2 - Page 114
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   42 of5166of 75
                                                         Page          Page ID #:50
                                                                          Page  ID #:130




                                                                 Exhibit 2 - Page 115
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   43 of5266of 75
                                                         Page          Page ID #:51
                                                                          Page  ID #:131




                                                                 Exhibit 2 - Page 116
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   44 of5366of 75
                                                         Page          Page ID #:52
                                                                          Page  ID #:132




                                                                 Exhibit 2 - Page 117
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   45 of5466of 75
                                                         Page          Page ID #:53
                                                                          Page  ID #:133




                                                                 Exhibit 2 - Page 118
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   46 of5566of 75
                                                         Page          Page ID #:54
                                                                          Page  ID #:134




                                                                 Exhibit 2 - Page 119
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   47 of5666of 75
                                                         Page          Page ID #:55
                                                                          Page  ID #:135




                                                                 Exhibit 2 - Page 120
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   48 of5766of 75
                                                         Page          Page ID #:56
                                                                          Page  ID #:136




                                                                 Exhibit 2 - Page 121
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   49 of5866of 75
                                                         Page          Page ID #:57
                                                                          Page  ID #:137




                                                                 Exhibit 2 - Page 122
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   50 of5966of 75
                                                         Page          Page ID #:58
                                                                          Page  ID #:138




                                                                 Exhibit 2 - Page 123
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   51 of6066of 75
                                                         Page          Page ID #:59
                                                                          Page  ID #:139




                                                                 Exhibit 2 - Page 124
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   52 of6166of 75
                                                         Page          Page ID #:60
                                                                          Page  ID #:140




                                                                 Exhibit 2 - Page 125
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   53 of6266of 75
                                                         Page          Page ID #:61
                                                                          Page  ID #:141




                                                                 Exhibit 2 - Page 126
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   54 of6366of 75
                                                         Page          Page ID #:62
                                                                          Page  ID #:142




                                                                 Exhibit 2 - Page 127
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   55 of6466of 75
                                                         Page          Page ID #:63
                                                                          Page  ID #:143




                                                                 Exhibit 2 - Page 128
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   56 of6566of 75
                                                         Page          Page ID #:64
                                                                          Page  ID #:144




                                                                 Exhibit 2 - Page 129
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   57 of6666of 75
                                                         Page          Page ID #:65
                                                                          Page  ID #:145




                                                                 Exhibit 2 - Page 130
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   58 of6766of 75
                                                         Page          Page ID #:66
                                                                          Page  ID #:146




                                                                 Exhibit 2 - Page 131
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   59 of6866of 75
                                                         Page          Page ID #:67
                                                                          Page  ID #:147




                                                                 Exhibit 2 - Page 132
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   60 of6966of 75
                                                         Page          Page ID #:68
                                                                          Page  ID #:148




                                                                 Exhibit 2 - Page 133
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   61 of7066of 75
                                                         Page          Page ID #:69
                                                                          Page  ID #:149




                                                                 Exhibit 2 - Page 134
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   62 of7166of 75
                                                         Page          Page ID #:70
                                                                          Page  ID #:150




                                                                 Exhibit 2 - Page 135
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   63 of7266of 75
                                                         Page          Page ID #:71
                                                                          Page  ID #:151




                                                                 Exhibit 2 - Page 136
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   64 of7366of 75
                                                         Page          Page ID #:72
                                                                          Page  ID #:152




                                                                 Exhibit 2 - Page 137
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   65 of7466of 75
                                                         Page          Page ID #:73
                                                                          Page  ID #:153




                                                                 Exhibit 2 - Page 138
CaseCase 2:18-cv-08209 Document
    2:19-cv-02185-PSG-AS        1-1 1-2
                          Document   FiledFiled
                                           09/21/18   Page
                                                03/22/19   66 of7566of 75
                                                         Page          Page ID #:74
                                                                          Page  ID #:154




                                                                 Exhibit 2 - Page 139
